Citation Nr: 0835724	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-16 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1982 to August 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating determination of 
the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran appeared at a hearing before a local hearing 
officer at the RO in July 2007 and at a videoconference 
hearing before the undersigned Veterans Law Judge at the RO 
in March 2008.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.

At her March 2008 hearing, the veteran raised the issues of 
increased evaluations for her service-connected post-
traumatic stress disorder (PTSD) and her service-connected 
lumbar spine disorder.  As these issues are not currently 
before the Board, they are referred to the RO for appropriate 
action.  


REMAND

At the outset, the Board notes that service connection is 
currently in effect for PTSD, rated as 50 percent disabling; 
neck pain, rated as 10 percent disabling; low back pain 
(lumbosacral strain), rated as 10 percent disabling; and 
interscapular pain, rated as noncompensable.  The veteran's 
combined disability evaluation is 60 percent.  

At her July 2007 and March 2008 hearings, the veteran 
indicated that the symptomatology associated with her PTSD 
had worsened.  The veteran also submitted statements from a 
licensed marital and family therapist; her former employer; 
and a VA nurse practitioner in support of her claim.  VA is 
obliged to afford a veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability. VAOPGCPREC 11-95 (1995).  The veteran is 
competent to provide an opinion that her disability has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The last comprehensive VA psychiatric examination afforded 
the veteran occurred in July 1999.  

Moreover, in the case of a claim for TDIU, the duty to assist 
requires that VA obtain an examination which includes an 
opinion on what effect the veteran's service-connected 
disabilities have on her ability to work.  38 U.S.C. 
§ 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 
38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded 
appropriate VA examination(s) by 
qualified physicians, e.g., psychiatrist, 
orthopedist, neurologist, to determine 
the impact of her service-connected 
disabilities on her ability to maintain 
gainful employment.  The claims folder 
must be made available and be reviewed by 
the examiner(s).  The examiner(s) is 
(are) requested to answer the following:

Is it at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that the veteran's service-connected 
disabilities, namely, her PTSD, neck 
pain, low back disorder (lumbosacral 
strain), and interscapular pain, preclude 
her from securing and following 
substantially gainful employment 
consistent with her education and 
occupational experience, or is such an 
etiology or relationship unlikely (i.e., 
less than a 50- 50 probability)?  Age is 
not to be considered a factor in 
rendering this opinion.

The examiner(s) should provide a 
rationale for the opinion(s) rendered.  
The veteran's claims files must be 
available to the examiner(s) prior to the 
examination(s) and the examination 
report(s) should indicate if the 
examiner(s) reviewed the records.

2.  The veteran is advised that these 
examinations are needed to adjudicate her 
claim.  Failure without good cause to 
report for a scheduled VA examination 
could result in the denial of her claim.  
38 C.F.R. § 3.655 (2007).

3.  Thereafter, the RO should 
readjudicate the claim for a TDIU.  If 
the veteran does not meet the percentage 
requirements for TDIU under 38 C.F.R. 
§ 4.16(a), consideration should be given 
to whether referral for extraschedular 
consideration is warranted.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
January 2008 SSOC.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





